UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1955



MICHAEL MCLAUGHLIN,

                                              Plaintiff - Appellant,

           versus


KEVIN MURPHY, President of Freedmont Mortgage
Corporation; FREEDMONT MORTGAGE CORPORATION, a
Maryland Corporation,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
04-767-CCB)


Argued:   January 30, 2007                  Decided:   June 29, 2007


Before WILKINS, Chief Judge, and NIEMEYER and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Howard Benjamin Hoffman, Rockville, Maryland, for
Appellant. Jeffrey Louis Forman, KAUFFMAN & FORMAN, P.A., Towson,
Maryland, for Appellees. ON BRIEF: Bruce E. Kauffman, KAUFFMAN &
FORMAN, P.A., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael McLaughlin appeals a district court order granting

summary   judgment     to    his    former     employer,    Freedmont   Mortgage

Corporation   (Freedmont),         and   its   president,    Kevin   Murphy,   on

McLaughlin’s claims for violations of the Fair Labor Standards Act

of 1938 (FLSA), 29 U.S.C.A. §§ 201-19 (West 1998 & Supp. 2006).                We

affirm.


                                         I.

     McLaughlin was employed by Freedmont as a loan officer from

August 2001 to November 2003.            In accordance with his employment

contract, he was paid on a pure commission basis and earned no

regular salary.      McLaughlin’s principal job duty was to contact

potential clients regarding Freedmont’s “loan products.”                Although

Freedmont preferred loan officers to meet with clients in person,

and provided conference room space for this purpose, loan officers

generally solicited clients by telephone and were allowed to mail

documents to clients for completion.              Because Freedmont provided

him with client leads, McLaughlin was required to work one day each

week in the office handling incoming telephone calls from potential

clients   responding    to    Freedmont’s       advertisements.      McLaughlin

otherwise chose to work from home, where he controlled his daily

schedule and the number of hours he worked.            He maintained that he

typically worked an eight hour day.            Because he was not required to

report his time to Freedmont, McLaughlin did not keep records of

                                         2
the   hours   he   worked   or   the    potential   clients    he   contacted.

Similarly, Freedmont did not supervise his work, maintain records

of the hours he worked, or track individuals he contacted when the

contact failed to result in a completed loan application.

      McLaughlin was terminated in November 2003.             He subsequently

filed this action, alleging, as is relevant here, violations of the

FLSA.     McLaughlin claimed that Freedmont failed to pay him any

wages for his work, including the statutory minimum wage of $5.15

per hour for eight separate bi-weekly pay periods from 2001 to

2003.   See 29 U.S.C.A. § 206(a)(1).

      Following    discovery,    the     district   court   granted    summary

judgment to Freedmont.       The court ruled that McLaughlin was not

exempt from the FLSA as an “outside salesman.”              Id. § 213(a)(1).

The court concluded, however, that McLaughlin had failed to prove

that he worked the hours claimed or that he performed work for

which he was not compensated.          See Anderson v. Mt. Clemens Pottery

Co., 328 U.S. 680, 686-87 (1946).


                                       II.

      Having reviewed the parties’ briefs and the applicable law,

and having had the benefit of oral argument, we conclude that the

district court correctly granted summary judgment. Accordingly, we

affirm.

                                                                      AFFIRMED



                                        3